UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2134



CHRISTOPHER A. BURKE,

                                            Plaintiff - Appellant,

          versus


G. T. WILLIAMS; L. A. CORNER, Court and Legal
Services; E.M.G., Court and Legal Services;
MS. MORTON, Records Dept., Lunenburg Correc-
tional Center; E. PRESTON GRISSOM, Judge,
First Judicial Circuit of Virginia; RANNIE C.
BROWN, Secretary of Judge,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-99-863)


Submitted:   December 16, 1999         Decided:     December 27, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher A. Burke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher Burke seeks to appeal the district court’s order

dismissing without prejudice his complaint alleging violations of

due process and equal protection.   Burke has filed a motion in this

court to enjoin the Virginia Department of Corrections and the

Circuit Courts of Chesapeake from executing Burke’s plea agreement.

We deny his motion and dismiss the appeal.

     The district court dismissed Burke’s complaint without preju-

dice because Burke failed to comply with the court’s order to file

answers to interrogatories designed to particularize his complaint.

Such dismissal without prejudice is not generally appealable.   See

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993).

     Furthermore, we lack jurisdiction because Burke’s notice of

appeal was not timely filed.        The district court’s order was

entered on its docket on July 19, 1999.    Burke’s notice of appeal

was filed on August 19, 1999.    Parties are accorded thirty days

after entry of the district court’s final judgment or order to note

an appeal, see Fed. R. App. P. 4(b)(1), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6).        This appeal

period is “mandatory and jurisdictional.”     Browder v. Director,

Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).        Because Burke


                                2
failed to file a timely notice of appeal or to obtain an extension

or reopening of the appeal period, we lack jurisdiction over the

appeal.

     For these reasons, we dismiss Burke’s appeal and deny his mo-

tion for injunctive relief. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                3